Name: 88/459/EEC: Commission Decision of 11 July 1988 concerning the areas referred to in Article 3 (2) of Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-08-12

 Avis juridique important|31988D045988/459/EEC: Commission Decision of 11 July 1988 concerning the areas referred to in Article 3 (2) of Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the German text is authentic) Official Journal L 221 , 12/08/1988 P. 0062 - 0062*****COMMISSION DECISION of 11 July 1988 concerning the areas referred to in Article 3 (2) of Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the German text is authentic) (88/459/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 328/88 of 2 February 1988 instituting a Community programme to assist the conversion of steel areas (Resider programme) (1) and in particular Article 3 (2) thereof, Whereas Article 3 (2) of Regulation (EEC) No 328/88 stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) and the threshold values set out in Article 4 (1) of that Regulation; Whereas the Member State concerned must submit an application in respect of the areas to which the Community programme is to apply; whereas the Federal Republic of Germany has submitted such an application; Whereas the Dortmund-Unna, Duiburg-Oberhausen and Bochum Labour market regions satisfy the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The labour market regions of Dortmund-Unna, Duisburg-Oberhausen and Bochum in the Federal Republic of Germany are hereby found to satisfy the criteria in Article 3 (1) and the threshold values in Article 4 (1) of Regulation (EEC) No 328/88. The Community programme instituted by that Regulation shall therefore apply to those areas. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 11 July 1988. For the Commission Peter SCHMIDHUBER Member of the Commission (1) OJ No L 33, 5. 2. 1988, p. 1.